DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 36-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 36 and 37, from which claims 38-40 depend, “the sensor” lacks antecedent basis.  For the purpose of examination, it is assumed claims 36 and 37 depend from claim 35, which provides proper antecedent basis for the sensor.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 35 and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2002/0010465 (Koo).
Regarding claim 35, Koo discloses a bone fixation device, comprising: a pair of rings (21/22) having at least one interposed strut (30) having an adjustable length (see paragraph [0042]); a sensor (48); and a processor (52) configured to: determine a change in the length of the strut (see paragraphs [0046], [0062], and 0063]).
Regarding claim 36, Koo discloses wherein the sensor detects a change in the length of the strut (see paragraphs [0041] and [0062]).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Koo or, in the alternative, under 35 U.S.C. 103 as obvious over Koo in view of U.S. Patent Application Publication No. 2011/0004199 (Ross).
Regarding claim 21, Koo discloses a bone fixation device (10), comprising: a pair of rings (21/22) having at least one interposed strut (30) having an adjustable length (see paragraph [0042]); a motor (40) connected to the strut (see paragraph[ 0040] and Figs. 3-5); and a processor (52, see paragraph [0047]) configured to: control the motor to adjust the length of the strut (see paragraphs [0046] and [0060]).
Koo appears to disclose the motor being detachable (not disclosed as immovable or integrally attached to the strut and/or it would be obvious to have the motor removable to allow for removal or replacement of a defective motor).  Alternatively, Ross discloses a bone fixation device (50/10) comprising a pair of rings (54/56), a adjustable length strut (52), and a motor (38, see paragraphs [0012] and [0037]) that is attachable and detachable from the strut via a tool (10) (see paragraph [0039]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the device of Koo to have the motor be part of a detachable housing as suggested by Ross in order to allow one electronic device to adjust multiple struts (see paragraph [0039]) and to enable portability to allow for programming of motorized tool (see paragraph [0038]).  Additionally, having a detachable motors allows for motorized adjustment only when the tool 10 is attached to a strut, thus protecting the patient from unintentional motorized adjustment of the strut.  Finally, it has been held that constructing a formerly integral structure in various separable elements involves only routine skill in the art.  See In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).
Regarding claim 22, Koo discloses wherein the processor is further configured to store information regarding a change in the length of the strut (see paragraphs [0046], [0059], and [0063]; length adjustment schedule stored in process via input from computer 80).
Regarding claim 23, Koo discloses further comprising a battery (60) for powering the motor (see paragraphs [0042] and [0043]).
Claim 24 is rejected under 35 U.S.C. 103 as obvious over Koo or Koo in view of Ross, and further in view of U.S. Patent Application Publication No. 2015/0238228 (Langenfeld).
Regarding claim 24, Koo and Ross fail to disclose or suggest wherein the processor is further configured to provide an indication to a user of the bone fixation device when the battery is at least 70% discharged.  However, Langenfeld discloses an external distraction apparatus (200 or 510) that includes a battery (282 or 505) and a processor (532/534) configured to provide an indication to a user of the apparatus when the battery is low (see paragraphs [0143] and [0156]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the device of Koo or Koo in view of Ross to have the processor be configured to provide an indication to a user that the batter is charged below a certain level in order to ensure the battery can be charged or replaced prior to the battery being empty when a motorized adjustment is needed.  Additionally, with regard to the 70% discharge threshold, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Additionally, Applicant has not disclosed that a 70% discharge threshold has criticality versus other levels battery discharge threshold levels (see paragraph [0231] of the specification of the publication of the present application).  
Claims 25, 28, and 30-34 are rejected under 35 U.S.C. 103 as obvious over Koo in view of U.S. Patent No. 10,082,384 (Singh).
Regarding claim 25, Koo discloses a bone fixation device (10), comprising: a pair of rings (21/22) having at least one interposed strut (30) having an adjustable length (see paragraph [0042]); and a processor (52) configured to: determine a change in the length of the strut (see paragraph [0063]); and compare the change to a parameter in a stored treatment plan (see paragraph [0063]).
 It is unclear if Koo discloses the processor configured to determine if the change is in compliance with the treatment plan (claim 25).  However, Singh discloses a bone fixation device (10) that includes rings (15/16) and an adjustable strut (18), wherein a processor (320) is configured to determine if a change in length of the strut is in compliance with a treatment plan (see col. 9, lines ).  Regarding claims 28 and 30, Singh discloses wherein the processor is further configured to provide a notification that the change in the length of the strut is in compliance with the treatment plan (see col. 8, lines 58-67).  Regarding claims 31 and 32, Singh suggests wherein, if the change is not in compliance with the treatment plan, the processor is further configured to send an alert to a physician treating a user of the bone fixation device (see col. 8, line 58 – col. 9, line 38); Singh also suggests providing a warning of the non-compliance to a user of the bone fixation device (see col. 8, line 58 – col. 9, line 38).  Regarding claim 34, Singh suggests wherein, if the change is not in compliance with the treatment plan, the processor is further configured to allow communication between a user of the bone fixation device and a physician treating the user (see col. 9, lines 16-55).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the processor of Koo to be configured to determine if a change in length of the strut is in compliance with the treatment plan and to notify the treating physician of non-compliance and allow for user-physician communication in order to allow the physician to analyze whether the struts are being properly adjusted and if corrective action is needed, and if so, to communicate any corrective action that needs to be taken to the patient (see Singh, col. 8, line 58 – col 9, line 38).  Additionally, it would be obvious to have the processor provide a notification of compliance or warning of the non-compliance to the user so that the patient stays informed of their treatment status and to provide backup notification in case the physician misses the alert of non-compliance.
Regarding claim 33, Koo discloses wherein the processor is further configured to receive a modified treatment plan and replace the stored treatment plan with the modified treatment plan (see paragraphs [0046], [0059], [0063], and [0087]; processor configured to receive, store, and use updated length adjustment schedule). See also Singh, col. 8, line 58 – col. 10, line 11, which suggests that non-compliant length adjustments can be corrected via a modified treatment plan.
Claims 26 and 27 are rejected under 35 U.S.C. 103 as obvious over Koo in view of Singh, and further in view of U.S. Patent Application Publication No. 2016/0350509 (Sharma).
Regarding claims 26 and 27, Koo and Singh fails to disclose or suggest wherein the processor is further configured to send feedback from a user of the bone fixation device, wherein the feedback relates to the user's pain level.  However, Sharma discloses a therapy device (100) that includes a processor (210) configured to send feedback in the form of a user’s pain level from a user of the therapy device (see paragraphs [0039], [0046], and [0095]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the processor of Koo in view of Singh to be configured to send feedback in the form of a user’s pain level as suggest by Sharma so that the user’s physician may be informed of the effect of the treatment on the user and provide corrective action if needed to alleviate the user’s pain.
Claims 28 and 29 are rejected under 35 U.S.C. 103 as obvious over Koo in view of Singh, and further in view of U.S. Patent Application Publication No. 2012/0330312 (Burgherr).
Regarding claims 28 and 29, Koo in view of Singh fails to disclose or suggest wherein the processor is further configured to provide an indication to a user of the bone fixation device wherein the indication is to notify the user that the length of the strut is being adjusted.  However, Burgherr discloses a bone fixation device (10/100) including an adjustable length strut (18), the device including a processor (102) configured to provide an indication to a user of the bone fixation device wherein the indication is to notify the user that it is time for an adjustment to the device as part of a correction plan (see paragraphs [0038] and [0068]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the processor to be configured to notify the user that an adjustment to the bone fixation device (a strut length adjustment, e.g.) is occurring so that users can prepare themselves mentally and physically as needed for the device adjustment and they are not caught by surprise with regard to a medical procedure on their body.  
Claims 37-39 are rejected under 35 U.S.C. 103 as obvious over Koo in view of U.S. Patent Application Publication No. 2006/0052782 (Morgan).
Regarding claims 37-39, Koo fails to disclose wherein the sensor detects a parameter regarding a user's limb adjacent the bone fixation device, wherein the sensor detects a body temperature, wherein, if the body temperature exceeds a predetermined value, the processor is further configured to send an inflammation alert to one or more of a user of the bone fixation device and a physician treating the user.  However, Morgan discloses an orthopedic implant (10) wherein the implant includes a sensor (50) that detects a parameter regarding a user's body adjacent the implant, wherein the sensor detects a body temperature (see paragraph [0032]), wherein, if the body temperature exceeds a predetermined value, a processor (100) is configured to send an inflammation alert to one or more of a user of the implant and a physician treating the user (see paragraphs [0037] and [0045]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the device of Koo to have a temperature sensor, the processor configured to send an alert to a high temperature fever or infection (i.e., a type of inflammation) as suggested by Koo in order to alert the user and/or doctor that the patient’s body may not be tolerating the bone fixation device well and needs medical attention.   
Claim 40 is rejected under 35 U.S.C. 103 as obvious over Koo in view of U.S. Patent Application Publication No. 2007/0196499 (Hunter).
Regarding claim 40, Koo fails to disclose wherein the sensor detects a motion-related parameter of the limb or a position-related parameter of the limb.  However, Hunter discloses that orthopedic devices, including external fixation devices (see Figs. 3A-3C) may include sensors (see paragraph [0067]) configured to detect a motion-related parameter of the limb or a position-related parameter of the limb (see paragraphs [0059], [0067], and [0068]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the device of Koo to include a motion-related sensor as suggested by Hunter in order to monitor the status of limbs and joints during bone fracture healing performed by the bone fixation device to ensure the patient is progressing in a healthy manner.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert, can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                            /NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773